Case 6:21-cv-00144-ADA Document 1-22 Filed 02/11/21 Page 1 of 3




       Exhibit 22
                          Case 6:21-cv-00144-ADA Document 1-22 Filed 02/11/21 Page  2 of 3
                                                                                Report Number:                                                      1522844-0

                                                                                                                             Report Date:          10-Jun-2016

                                                                                                                           Report Status:                 Final
                                                           Certificate of Analysis
ThermoLife International
3941 E Chandler Blvd
Phoenix Arizona 85048 United States


Sample Name:                Beet Elite                                                  Covance Sample:             5077592

Project ID                  THERMOLIFE-20160603-0002                                    Receipt Date                 23-May-2016
PO Number                   Charge/Visa                                                 Receipt Condition            Ambient temperature
Sample Serving Size         10 g                                                        Login Date                   03-Jun-2016
                                                                                        Storage Condition            Ambient temperature
                                                                                        Number Composited             10
                                                                                        Online Order                 20
   Analysis                                                                                                                               Result
   Nitrate and Nitrite
     Nitrite Anion                                                                                                              5.47 mg/Serving Size
     Nitrate Anion                                                                                                              190 mg/Serving Size


Method References                                                                                                                          Testing Location

Nitrate and Nitrite (NO2NO3_S:8)                                                                                           Covance Laboratories - Madison

   Casanova, J., Gross, L., McMullen, S., and Schenck, F. “Use of Griess Reagent Containing Vanadium (III) for Post-
   Column Derivatization and Simultaneous Determination of Nitrite and Nitrate in Baby Food,” J. AOAC Int., 89(2): 447-
   451 (2006) (Modified)
   Gapper, L., Fong, B., Otter, D., Indyk, H., and Woollard, D. “Determination of Nitrite and Nitrate in Dairy Products by
   Ion Exchange LC with Spectrophotometric Detection,” Int Dairy J., 14: 881-887 (2004) (Modified)
   Pickering Laboratories “Method Abstract for Post-column Liquid Chromatography 123” (Modified)
   Griess Reaction Diagram, www.biotek.com <http://www.biotek.com> (Modified)


Testing Location(s)                                                                                                Released on Behalf of Covance by

Covance Laboratories - Madison                                                                                               Lori Ross - Associate Director

Covance Laboratories Inc.
3301 Kinsman Blvd
Madison WI 53704
800-675-8375
                                                                                                                                                     2918.01


These results apply only to the items tested. This certificate of analysis shall not be reproduced, except in its entirety, without the
written approval of Covance.




Printed:     10-Jun-2016 9:31 am                                          Page 1 of 1
                          Case 6:21-cv-00144-ADA Document 1-22 Filed 02/11/21 Page  3 of 3
                                                                                Report Number:                                                       2209889-0

                                                                                                                            Report Date:           10-Aug-2018

                                                                                                                          Report Status:                  Final

                                                                                                                           Supercedes :              2206080-0
                                                           Certificate of Analysis

ThermoLife International
3941 E Chandler Blvd
Phoenix Arizona 85048 United States


Sample Name:                Humann Beet Elite                                           Eurofins Sample:            7541751

Project ID                  THERMOLIFE-20180801-0004                                    Receipt Date                 31-Jul-2018
PO Number                   cvd                                                         Receipt Condition            Ambient temperature
Sample Serving Size         10 g                                                        Login Date                   01-Aug-2018
                                                                                        Online Order                 20
   Analysis                                                                                                                               Result
   Nitrate and Nitrite
     Nitrite Anion                                                                                                              15.0 mg/Serving Size
     Nitrate Anion                                                                                                              190 mg/Serving Size


Method References                                                                                                                          Testing Location

Nitrate and Nitrite (NO2NO3_S)                                                                                         Food Integrity Innovation-Madison

   Casanova, J., Gross, L., McMullen, S., and Schenck, F. “Use of Griess Reagent Containing Vanadium (III) for Post-
   Column Derivatization and Simultaneous Determination of Nitrite and Nitrate in Baby Food,” J. AOAC Int., 89(2): 447-
   451 (2006) (Modified)
   Gapper, L., Fong, B., Otter, D., Indyk, H., and Woollard, D. “Determination of Nitrite and Nitrate in Dairy Products by
   Ion Exchange LC with Spectrophotometric Detection,” Int Dairy J., 14: 881-887 (2004) (Modified)
   Pickering Laboratories “Method Abstract for Post-column Liquid Chromatography 123” (Modified)
   Griess Reaction Diagram, www.biotek.com <http://www.biotek.com> (Modified)


Testing Location(s)                                                                                                Released on Behalf of Eurofins by

Food Integrity Innovation-Madison                                                                                                Edward Ladwig - Director

Eurofins Food Chemistry Testing US, Inc.
3301 Kinsman Blvd
Madison WI 53704
800-675-8375
                                                                                                                                                     2918.01



Eurofins Food Integrity and Innovation accepts all liability for work conducted as of 01 Aug 2018.
These results apply only to the items tested. This certificate of analysis shall not be reproduced, except in its entirety, without the
written approval of Eurofins.




Printed:     10-Aug-2018 3:12 pm                                          Page 1 of 1
